Citation Nr: 1758425	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.

2.   Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability.

3.   Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

4.   Entitlement to a disability rating in excess of 10 percent for Osgood-Schlatter's disease with left knee pain and tendonitis (left knee disability).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to October 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (AOJ) in Winston-Salem, North Carolina.  The AOJ denied the benefits sought on appeal.

The Veteran's claim for entitlement to service connection for a low back disability was originally denied in a January 1999 rating decision.  The Veteran did not appeal this decision and as a result it became final.  In June 2011 the Veteran filed a claim to reopen, and the denial was confirmed and continued in the January 2012 rating decision on appeal.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in December 2016.  A transcript of the hearing is of record.

The issue of an increased rating for the Veteran's service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.   A January 1999 rating decision denied service connection for a low back disability, citing lack of a nexus.  The Veteran was notified of his appellate rights but did not perfect an appeal.

2.   Evidence submitted since the January 1999 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a low back disability.

3.   The Veteran has a current low back disability, and is causally related to or aggravated by his service-connected left knee disability.

4.   The Veteran has a current right knee disability, and is causally related to or aggravated by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.   The January 1999 rating decision in which the AOJ denied service connection for a low back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.   New and material evidence has been received since the January 1999 rating decision sufficient to reopen the claim of entitlement to service connection for low back disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.   The criteria for service connection for a low back disability secondary to a service-connected left knee disability have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.310 (2017).

4.   The criteria for service connection for a right knee disability secondary to a service-connected left knee disability have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that the VA examination reports contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Board acknowledges the length of time since the last VA examination, a close review of the Veteran's medical records and his claims file found no evidence of worsening for the Veteran's low back or right knee disability in the interim.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims for a low back and right knee disability, and that no further development of the evidentiary record is necessary for these claims.

Moreover, because the claims being decided by the Board in this decision are a full grant of the benefits sought on appeal, the relevant claims are substantiated and there are no notice or assistance requirements that need to be satisfied.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

New and Material Evidence

Service connection for the Veteran's low back disability was initially denied in a January 1999 rating decision on the basis that there was no continuity of symptomatology documented, and there was no nexus opinion linking the Veteran's low back disability to his service-connected knee disability.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the AOJ's January 1999 rating decision is final.  38 U.S.C. § 7105 (2012).

In a January 2012 rating decision, the AOJ confirmed and continued denial of service connection for the Veteran's low back disability on the basis that no new and material evidence had been submitted.  Yet the AOJ appeared to reach the merits of the claim by engaging in a lengthy discussion of the evidence with the Veteran's medical records to establish the lack of evidence to support a nexus opinion for a low back disability.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

For evidence to be new, the evidence must not previously have been submitted to agency decision makers.  For evidence to be material, it must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant to the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The basis of the final and original denial for the Veteran's claim of a low back disability secondary to his service-connected left knee disability was that there was no evidence of a nexus, based on a 1998 VA examination.  Since the finalized 1999 rating decision, new and material evidence has been added to the record.  Specifically, the 2016 private medical opinion relates to an unestablished fact of a nexus for the Veteran's claim for secondary service connection.  The 2016 private medical opinion provides evidence that the Veteran's current low back disability is directly related to his service-connected left knee disability.  The opinion discusses how the left knee disability causes an imbalance in the Veteran's hips and low back resulting in mechanical back trouble.  Accordingly, the claim of entitlement to service connection for a low back disability is reopened.  

Service Connection

Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).

      a)  Low Back Disability

First, the Veteran currently has a diagnosis of arthritis in the lumbosacral region in notes from 2011 from the Asheville VA Medical Center (VAMC).  Accordingly, the presence of a current low back disability is established.

Second, in a 2016 private medical opinion, the competent and credible opinion from a private doctor that the Veteran has been seeing since 2013 noted the Veteran continues to have mechanical back trouble previously been diagnosed by the VA as recurrent lumbosacral strain.  The doctor opines this back trouble is the result of the Veteran compensating for his left knee disability.  This opinion is highly probative in establishing a nexus that the Veteran's low back disability was caused or aggravated by the Veteran's left knee disability.

In addition, the competent lay testimony from the Veteran notes that he faces functional limitations on daily living activities due to his low back disability, for instance by not being able to stand for more than an hour.  He notes his back pain increased gradually from the time in-service when he injured his left knee to his right knee surgery in 2010, when it increased dramatically.

In light of the aforementioned diagnosis of a current disability, as well as the medical opinion that the Veteran's low back disability is directly related to the Veteran's service-connected left knee disability, service connection for a low back disability is warranted.

      
b)  Right Knee

First, the results of the October 2011 in-person VA examination indicate that the Veteran was diagnosed with prepatellar bursitis from magnetic resonance imaging (MRI) records in 2010.  Accordingly, the presence of a current right knee disability is established.

Second, with regards to whether the right knee disability was caused or aggravated by the Veteran's service-connected disability, three medical opinions provide competent and credible evidence on the etiology of the Veteran's right knee disability.  Both the October 2011 VA examination and a private medical opinion from 2016 opine that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  The October 2011 VA examiner opined that the Veteran's right knee disability was at least as likely as not a result of the Veteran's service-connected left knee.  Specifically, the examiner noted the Veteran's repetitive kneeling on his right knee due to the injury in his left knee resulted in the prepatellar bursitis as shown in a 2011 MRI test.  Additionally, the 2016 private medical opinion stated the Veteran's left knee disability aggravated his right knee disability by causing him to put more weight on his right knee. 

An additional opinion from another VA examiner in December 2011 was requested by the AOJ to determine whether the right knee disability was due to the Veteran's diagnosed prepatellar bursitis or his non-service related medial meniscal tear.  Since the VA examiner could not render an opinion without resorting to speculation, the Board gives the October 2011 VA examination and the 2016 private medical opinion greater probative weight.  They both provide opinions with rationales that address causation and aggravation, respectively, that when giving all benefit of the doubt to the Veteran, establish a nexus for the Veteran's right knee disability secondary to his service-connected left knee disability.





ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened.

Service connection for a low back disability secondary to his left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for the Veteran's right knee disability secondary to his left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of a claim.  38 C.F.R. § 3.159(c) (2017).  A preliminary review of the record reflects that further development is necessary for the Veteran's left knee claim to fulfill that duty. 

The Veteran's left knee disability was service connected in April 1990 and rated since that time under Diagnostic Code 5262 at 10 percent, according to the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § 4.1 (2017).  The ratings under the codes are intended to compensate the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.10, 4.2 (2017).

The Veteran filed an increased rating claim for his left knee in June 2011.  Since his initial rating, the Veteran has described chronic pain and a steady worsening of symptoms.  The Veteran testified he uses a combination of pain medication, surgery, and physical therapy to treat his symptoms.  The Veteran noted in his appeal form that he has a limited ability to perform daily tasks like walking, standing, sleeping, and sitting without the use of medication.  His employment requires reasonable accommodations, and the Veteran stated he declined a promotion because his condition would not allow the standing required.

The record reflects the Veteran was last afforded a VA examination for his left knee disability in October 2011.  The Veteran has since had surgery and during the December 2016 Board hearing the Veteran testified that symptoms of his service-connected disability have worsened.  In light of these assertions of worsening, a remand for a more contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran and request that he provide the contact information of all health care providers who have provided treatment for his left knee disability. 

Upon receipt of the requested information and the appropriate releases as needed, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record. 

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2017).

2.   Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, to include from the Asheville VAMC.

3.   After the above development has been completed, arrange for the Veteran to undergo a VA examination for his left knee disability.  The examiner should review the claims file and conduct an in-person examination of the Veteran, and provide a medical opinion as to the nature and severity of the Veteran's service-connected left knee disability.

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4.   The AOJ should conduct any other development deemed appropriate.

5.   After the above development has been completed, the AOJ should readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter 
or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


